 


110 HRES 538 IH: Recognizing Mukhtar Mai for her courage and her humanitarian work.
U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 538 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2007 
Mr. Meeks of New York submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recognizing Mukhtar Mai for her courage and her humanitarian work. 
 
 
Whereas Mukhtar Mai is a Pakistani woman from the village of Meerwala, in the rural county of Jatoi of the Muzaffargarh District of Pakistan; 
Whereas Mukhtar Mai’s brother, Shakoor, was suspected and accused of being seen in the company of a Mastoi woman and was accused of engaging in sexually inappropriate behavior with her; 
Whereas the village council suggested that Shakoor marry the girl he was seen with and Mukhtar Mai, a divorcee, be married to a Mastoi man; 
Whereas the Mastois reportedly rejected the deal, insisting the issue be settled with the eye-for-an-eye principle; 
Whereas Mukhtar Mai was called to the council to apologize for her brother’s conduct; 
Whereas when Mukhtar Mai appeared before the council she was taken by force and gang raped by 4 men; 
Whereas Mukhtar Mai, an illiterate woman, courageously took her case to court where the 4 defendants were found guilty; 
Whereas Mukhtar Mai took the settlement money provided by the government following her court case and opened 2 schools in her village—one for boys and one for girls, as well as a center for refuge and education known as the Mukhtar Mai Women’s Welfare Organization; 
Whereas on August 2, 2005, the Pakistani Government awarded Mukhtar Mai the Fatima Jinnah gold medal for bravery and courage; 
Whereas on November 2, 2005, Glamour Magazine named Mukhtar Mai its Glamour Woman of the Year; 
Whereas on October 31, 2006, Mukhtar Mai’s memoir was released in the United States, titled In the Name of Honor: A Memoir; 
Whereas in March 2007, Mukhtar Mai won the North-South Prize from the European Union Council of Europe; and 
Whereas Mukhtar Mai continues to campaign for women’s rights and the promotion of education around the world: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Mukhtar Mai for her courage to fight for justice; and 
(2)recognizes Mukhtar Mai for promoting education and being a champion of women’s rights. 
 
